 

[image_001.jpg]

 

June 2, 2014

 

 

John Klumpp

1456 Palma Blanca Ct.

Naples, Florida 34119

 

 

Appointment Letter Agreement – FTE Networks, Inc. Board of Directors

 

 

Dear Mr. Klumpp:

 

We are pleased to tell you that the Board of Directors (the "Board") of FTE
Networks, Inc. (the "Company") has elected you to serve as a member of the Board
commencing from June 2, 2014.

 

 

1.             Your Duties:

 

a)           You will be expected to attend (either in person or by
teleconference) all regular meetings of the Board, of which we expect to hold
approximately four to six per annum,  as well as to attend (either in person or
by teleconference), if feasible, any special meetings of the Board and to sign
all written consents if you deem appropriate.  In addition, you will be expected
to perform such other duties as are reasonably contemplated by your holding
office as a director of the Company or which may reasonably be assigned to you
by the Board from time to time, including Committee(s) membership.

 

b)           As a director you will at all times act as a fiduciary in the
service of the best interests of the Company.  In addition, you agree to (i)
provide all information regarding yourself as the Company requires to satisfy
its disclosure obligations under applicable securities laws; and (ii) timely
file with the Securities and Exchange Commission all reports and schedules
required of you in your personal capacity by virtue of your relationship with
the Company (e.g., Forms 3, 4 and 5 as contemplated by Section 16(a) of the
Securities Exchange Act of 1934). The Company will provide the necessary forms
to you and will assist you to file the required reports and schedules.

 

c)           As you will appreciate, your time commitment will ultimately be a
function of the matters confronting the Company from time to time and matters
properly requiring your attention as a director of the Company.

 

d)           You shall comply with all the fiduciary-duty obligations of a
director as imposed by Florida law.  Without limitation, you specifically agree
not to, during the time of your service on the Company's Board, serve as a
director of or a consultant to any of the companies listed on Exhibit A
hereto.  Subject to your fiduciary-duty obligations as a director as imposed by
Florida law, this Letter does not otherwise restrict you from accepting
appointment as a director of any other company, providing consulting services,
becoming employed by or engaging in any other business or other activity
whatsoever.

 

 

 



5495 Bryson Dr. Suite 423, Naples, FL 34109

Phone: (877) 878-8136 Fax: (877) 781-2583

www.ftenet.com

  



1

 

 

 [image_001.jpg]

 

2.             Remuneration:

 

a)           Annual Options: The Company expects to provide you and other
outside directors, for service on the Board, stock in the form of (i) 50,000
shares of Series D Preferred Stock and (ii) an annual grant of 100,000 five-year
stock options under the Company's 2014 Stock Plan with an exercise price equal
to the mean average of the closing sale prices of Company common stock for the
10 trading days immediately before the date of grant (or, the date-of-grant
closing sale price of Company common stock on any national securities exchange
on which Company common stock is listed, if it has become so listed), which
annual options would vest in one lump amount immediately upon grant, subject to
continuation of service.  Such stock options shall remain exercisable until the
earlier of the scheduled expiration date or 18 months after the cessation of
service, whichever is sooner.

 

b)           Cash:  You shall receive an annual cash stipend at a rate of
$20,000, payable $5,000 quarterly on the first day of each calendar quarter, for
your service on the Board.

 

c)           Expenses:  Subject to you providing the Company with receipts or
other evidence of payment, the Company will pay for or reimburse you for all
travelling, hotel and other expenses reasonably incurred by you in connection
with attending and returning from Board or Committee meetings or otherwise in
connection with the Company's business.  "Reasonable" air travel expenses assume
economy class for flights under 4 hours and business class for flights over 4
hours.

 

 

3.             Termination of Director Status:

 

a)           Your status as a Director may be terminated at any time by the vote
of the stockholders of the Company (including any failure to elect you for an
ensuing term at any annual meeting of stockholders) in accordance with the
certificate of incorporation and bylaws of the Company. Any such termination
will not affect your rights under options that have become vested, subject to
the post-service exercisability period.

 

b)           You acknowledge and agree that if the stockholders of the Company
terminate your status as a Director (including any failure to elect you for an
ensuing term at any annual meeting of stockholders), you will have no claim of
any kind against, other than indemnity claims, against the Company by reason of
the termination.

 

c)           You are at liberty to resign from the Board at any time by notice
in writing to the Company.

 

 

 

5495 Bryson Dr. Suite 423, Naples, FL 34109

Phone: (877) 878-8136 Fax: (877) 781-2583

www.ftenet.com

 



2

 

 

 [image_001.jpg]

 

4.             What happens after termination of Director Status?

 

If your Director status is terminated for any reason or you resign for any
reason:

 

a)           The Company may set off any amounts you owe the Company against any
amounts the Company owes to you as a Director at the date of termination except
for amounts the Company is not entitled by law to set off;

 

b)           You must return all the Company’s property (including property
leased by the Company) to the Company on termination including all written or
machine readable material, software, computers, credit cards, keys and vehicles;
and

 

c)           You shall return to the Company all confidential information and
documentation (including any copies thereof) regarding the Company and its
affiliates (including confidential information of third parties entrusted to the
Company) within 5 days following the Company’s request to delete or destroy any
electronic or written information relating to the Company, as shall be requested
by the Company.

 

 

5.             Confidential Information:

 

a)           You acknowledge and agree that during your service with the
Company, you will receive confidential information regarding the Company and its
affiliates (including confidential information of third parties entrusted to the
Company) and that you will not disclose any such information to any other party
nor use for your own benefit or for the benefit or for the benefit of any third
person any of the confidential information so obtained at any time during or
after the term of your service with the Company without the Company’s prior
written consent.

 

b)           You recognize and affirm that in the event of your breach of any
provision of this Section 5, money damages would be inadequate and the Company
and its subsidiaries would have no adequate remedy at law. Accordingly, you
agree that in the event of a breach or threatened breach by you of the
provisions of this Section 5, the Company, in addition and supplementary to any
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive r
other relief in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security).

 

 

6.             Protection:

 

a)           During the term of your engagement hereunder, the Company will
procure and maintain directors’ and officers’ liability insurance policies with
a minimum of $2,000,000 Aggregate Limit, and to ensure you are included as an
insured thereunder.

 

 

 

5495 Bryson Dr. Suite 423, Naples, FL 34109

Phone: (877) 878-8136 Fax: (877) 781-2583

www.ftenet.com

 



3

 

 

 [image_001.jpg]

 

b)           The Company will enter into a standard and customary
Indemnification Agreement with you on terms reasonably acceptable to you which
will provide for (i) your indemnification by the Company to the fullest extent
permitted by law for all acts and/or omissions directly and/or indirectly
related to any services provided by you to the Company and (ii) a continuing
obligation for the payment of your expenses in the event any action and/or
investigation in commenced regarding any acts/or omissions directly and/or
indirectly related to any services provided to you by the Company, including any
action and/or investigation that begins after your service as a Director has
ended.

 

 

7.             Miscellaneous:

 

a)           Alterations: This Letter cannot be amended except in writing signed
by each party.

 

b)           Entire Agreement: This Letter constitutes the entire agreement
between the parties in connection with its subject matter and supersedes all
previous agreements or understandings between the parties in connection with its
subject matter.

 

c)           Further Action: Each party must do, at its own expense, everything
reasonably necessary(including executing documents) to give full effect to the
performance of his/its obligations under this Letter and the transactions
contemplated by it.

 

d)           Waiver: A party does not waive a right, power or remedy (or any
other right, power or remedy) if it fails to exercise or delays in exercising
the right, power or remedy. A single or partial exercise of a right, power or
remedy does not prevent another of further exercise of that or another right,
power or remedy. A waiver of a right, power or remedy must be in writing and
signed by the party giving the waiver.

 

e)           Relationship: This Letter does not create a relationship of
employment, agency or partnership between parties. Unless the Board adopts a
specific resolution so providing, you do not have authority to bind the Company
to any contract or commitment; and you agree not to purport to do so.

 

f)           Governing Law: This Letter shall be governed by and construed in
accordance with the laws of Florida (without giving effect to choice of law
principles or rules thereof that would cause the application to the laws of any
jurisdiction other than Florida).

 

g)           Severability: Any provision of this Letter which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdictions.

 

 

 

5495 Bryson Dr. Suite 423, Naples, FL 34109

Phone: (877) 878-8136 Fax: (877) 781-2583

www.ftenet.com

 



4

 

 

 [image_001.jpg]

 

h)           Counterparts: This Letter may be executed in counterparts. All
executed counterparts constitute one document.

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

 

 

 



DIRECTOR FTE NETWORKS, INC.         By: /s/ John Klumpp By: /s/ Michael
Palleschi     John Klumpp Michael Palleschi, CEO 1456 Palma Blanca Ct 5495
Bryson Drive, Suite 423 Naples, Florida 34119 Naples, Florida  34109     Date:
June 2, 2014 Date: June 2, 2014



 

 

 

5495 Bryson Dr. Suite 423, Naples, FL 34109

Phone: (877) 878-8136 Fax: (877) 781-2583

www.ftenet.com

 



5



 

 

 

